Exhibit 10.1 SETTLEMENT AGREEMENT This Settlement Agreement (“Agreement”), entered into as of October 5, 2008, is made by and between Innotrac Corporation (“INOC”) and Mark E. Dottore, as the Court appointed Receiver for all assets of any kind of IPOF L.P., IPOF Fund, IPOF Fund II, L.P., GSI and GSGI1 (which are collectively referred to as the “IPOF Fund”) acting for and on behalf of the IPOF Fund.The IPOF Fund and INOC are collectively referred to herein as the “Parties.” RECITALS A.In November 2005,persons comprising allIPOF Fund limited partner/investors filed or subsequently joined as plaintiffs in an action captioned Sheldon Gordon, et al. v. David Dadante, et al., Case No. 1:05 CV 2726, in the United States District Court for the Northern District of Ohio (the “Receivership Action”). B.Mark E. Dottore (the “Receiver”) was by Orders in the Receivership Action entered November 23, 2005 and December 1, 2005 as supplemented by an Order entered October 6, 2006, duly appointed as the Receiver for all assets of any kind of the IPOF Fund (the “Receivership Estate”), and was invested by the Court with the power to administer the Receivership Estate with the same rights and powers as a general partner in a limited partnership pursuant to the law of Ohio. C.Assets of the IPOF Fund for which Dottore is the Receiver include 4,321,771 shares of common stock of INOC, representing approximately 35.1% of the total shares outstanding, all of which the Receiver desires to sell for the benefit of IPOF Fund and its limited partners/investors. D.In addition to the Receivership Action there are actions pending in the United States District Court for the Northern District of Ohio captioned Amantea v. Innotrac, et al., Case No. 07 CV 03542 (the “Amantea Action”), and Small v. Regalbuto, Case No.1:06 CV 01721 (the “Small Action”), in which certain IPOF Fund limited partners/investors are either parties or proposed parties who assert or seek to assert individual claims against INOC and certain of its current and former officers and directors. 1“GSI” and “GSGI” purportedly are entities established by David Dadante to perpetuate a fraudulent scheme regarding the IPOF Fund. E.Since the establishment of the Receivership, INOC and the Receiver have engaged in cooperative efforts intended to bring about the sale or disposition of INOC common stock held by IPOF Fund so as to realize the fair value of that stock for the benefit of IPOF Fund.INOC has entered into a merger agreement more particularly identified below, and the Parties each believe that the merger is in the best interests of INOC and the IPOF Fund, and will provide the IPOF Fund with the means of liquidating its shares of INOC common stock at a fair value.INOC has entered into this Settlement Agreement in conjunction with the merger agreement, and the Parties acknowledge that the merger is contingent upon, among other things, (i) the settlement and release of any and all existing or potential claims, disputes or causes of action by the IPOF Fund, on its own behalf and on behalf of all of its direct or indirect subsidiaries, parents, successors and other affiliates, general and limited partners and investors, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives, and their respective successors, predecessors, heirs and assigns and attorneys, againstINOC and its direct or indirect subsidiaries, parents, successors and other affiliates, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives, and their respective successors, predecessors, heirs and assigns and attorneys (collectively, the “INOC Released Parties”) in the Receivership, Small and Amantea Actions; and (ii) the issuance of certain ancillary orders as further provided herein in connection with approval of this settlement. F.In undertaking to resolve, settle and dismiss these claims, disputes and causes of action, the Parties agree and acknowledge that this Agreement is not premised on any finding or ruling by any court or other authority, or any admission by the INOC Released Parties, that there has been any fraud or other misconduct on the part of any of the INOC Released Parties with respect to the Receivership, Small or AmanteaActions or any other of the above-referenced claims, disputes or causes of action. 2 G.This Settlement Agreement is subject to approvals by the United States District Court for the Northern District of Ohio in the Receivership, Small and AmanteaActions, and such determinations or findings the Court deems necessary or appropriate to effectuate the Agreement (“Court Approval”), as well as issuing certain ancillary orders as provided herein. NOW THEREFORE, the Parties, for the consideration recited and as set forth herein, and, subject to Court Approval, intending to be legally bound, hereby agree as follows: 1.Innotrac Stock.Simultaneous with the execution of this Agreement, INOC has entered into a merger agreement with GSI Commerce, Inc. (the “Purchaser”) (the “Merger Agreement”) pursuant to which all shares of INOC stock, including all shares held by the Receiver, will be acquired for either (i) a combination of cash and Purchaser's stock or (ii) all cash, as provided in the Merger Agreement (the “Merger Consideration”).The term “Merger Agreement” as used herein will also include any amendment to the Merger Agreement entered into by INOC after the date hereof that is approved by its Board of Directors.The shares held by the IPOF Fund will be entitled to receive in the merger the same per share Merger Consideration per share to be paid to all other INOC shareholders pursuant to the Merger Agreement.The Receiver shall receive the IPOF Fund’s share of the Merger Consideration with respect to the shares owned by the IPOF Fund directly from the Purchaser, as provided in the Merger Agreement.The Parties agree that the Merger Consideration per share provided for in the Merger Agreement is a fair and equitable price for INOC shares and it is in the best interests of all INOC shareholders to vote in favor of such merger.The purchase of INOC shares for an amount equal to Merger Consideration per share is a material term of this Agreement and this Agreement will be of no further effect if the merger is not consummated for any reason. 3 2.Court Approval.Within one day of the execution of this agreement, the Receiver will file a motion in the Receivership Action that will include a request for immediate conditional approval and for final approval from the Court regarding the matters described in Section 4 below.The Parties agree that obtaining said conditional approval and final approval is a material term of this Agreement and the Merger Agreement.The Receiver shall exercise his best efforts to obtain conditional approval as provided herein no later than two days after the filing of the motion seeking approval of this Agreement.Final approval shall be subject to such orders the Court may issue and on a schedule to be determined by the Court.The Parties agree to file such motions and briefs and to present such arguments and otherwise use their reasonable best efforts to take any and all such further actions as may be necessary or appropriate to support this Agreement and to obtain Court Approval. 3.Cash Payment.Simultaneous with the closing of the INOC merger, INOC will pay to the Receiver the total sum of one hundred thousand dollars ($100,000) (the “Cash Payment”) for the benefit of the limited partners/investors of the IPOF Fund.Neither INOC nor the Purchaser shall have any responsibility or liability for the apportionment of the Cash Payment among the partners/investors of the IPOF Fund or any parties to the Receivership, Small or AmanteaActions, or to any person claiming any right to distribution thereof in the administration of the Receivership Estate.The IPOF Fund and/or any person to whom all or any part of the Cash Payment shall be distributed shall be solely responsible for any tax consequences that may arise from acceptance of the Cash Payment or any portion thereof. 4.Conditions. It is a condition to the effectiveness of Sections 1 through 3 and 5 through 7 of this Agreement, and a condition to the obligations of INOC and the Purchaser to consummate the transactions contemplated by the Merger Agreement, that: (i) the Court grant conditional and final approval of this Agreement, (ii) the Court grant conditional and final approval of the sale of the shares of INOC stock owned by the IPOF Fund pursuant to the Merger Agreement, (iii) the Court order the dismissal with prejudice of the INOC Released Parties from the Receivership, Small and Amantea Actions and (iv) the Court issue the Bar Order in the form attached as Exhibit A. 4 5.Voting Agreement. If requested by the Purchaser in connection with the Merger Agreement, the Receiver will enter into a mutually satisfactory voting agreement with the Purchaser, and will vote the shares held by the IPOF Fund in favor of the merger, subject to the terms and conditions of such voting agreement, which agreement shall be substantially identical to the voting provisions contained in the voting agreement entered into by Scott Dorfman pursuant to the Merger Agreement. 6.Escrow Account and Conditions for Release of Escrow.The Merger Consideration received by the Receiver from the sale of INOC shares pursuant to the Merger Agreement, and the Cash Payment received by the Receiver under this Agreement, shall be held in an escrow account for the benefit of the limited partners/investors of the IPOF Fund (which escrow account may include a brokerage account for the purpose of selling any Purchaser stock received as part of the Merger Consideration) established by the Receiver for that purpose.The escrow agent for such escrow account shall be jointly selected by the Receiver and INOC, and the escrow agreement applicable to the account established by the Receiver to hold the Merger Consideration and the Cash Payment shall be in the form of Exhibit C and shall include a provision implementing this Section 6.The Receiver may, with Court approval, liquidate the portion of the Merger Consideration consisting of stock at any time, with proceeds resulting therefrom to be retained in escrow until the conditions referenced in this Section 6 are met.The Receiver agrees that none of the Merger Consideration or the Cash Payment is to be released from the escrow account or distributed to any person unless and until all of the following conditions are satisfied: 5 (a) Such person has executed, with such execution witnessed by a Notary Public, and delivered a release in the form of Exhibit B for the benefit of the INOC Released Parties, the Purchaser and its direct or indirect subsidiaries, parents, successors and other affiliates, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives, and their respective successors, predecessors, heirs and assigns and attorneys (collectively, the “Purchaser Released Parties”),and the Receiver; (b) The release and distribution has been approved by the Court as part of the Court’s approval of the terms of this Agreement and such plan of distribution and determination of rightful claims by the Receiver has been approved by the Court; (c) The Court has issued final orders pursuant to Fed. R. Civ. P. 54(b) with respect to the Court’s approval of the terms of this Agreement and such plan of distribution and determination of rightful claims by the Receiver and dismissal of claims against the INOC Released Parties in the Receivership, Small and Amantea Actions; and (d) The Bar Order referenced in Section 4(iv) above remains in effect. 7.Releases.The following releases shall be effective as of the closing of the INOC merger pursuant to the Merger Agreement: (a)INOC, on its own behalf and on behalf of each of its direct or indirect subsidiaries, parents, and other affiliates, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives and their respective successors, predecessors, heirs and assigns and attorneys, whether in a representative or individual capacity, jointly and severally, fully and forever, release and covenant not to sue the IPOF Fund and all of its direct or indirect subsidiaries, parents, successors and other affiliates, general and limited partners and investors, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives, and their respective successors, predecessors, heirs and assigns and attorneys, whether in a representative or individual capacity, with respect to all manner of actions, causes of action, suits, debts, dues, charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages and expenses (including attorneys’ fees and costs) of any nature whatsoever, in law or equity, that INOC had, now has, or may in the future have arising out of or relating in any way to the purchase or ownership of INOC stock by the IPOF Fund. 6 (b)The IPOF Fund, on its own behalf and on behalf of each of its direct or indirect subsidiaries, parents, successors and other affiliates, general and limited partners and investors, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives and their respective successors, predecessors, heirs and assigns, and attorneys, whether in a representative or individual capacity, jointly and severally, fully and forever, release and covenant not to sue any of the INOC Released Parties or the Purchaser Released Parties, whether in a representative or individual capacity, with respect to all manner of actions, causes of action, suits, debts, dues, charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages and expenses (including attorneys’ fees and costs) (collectively referred to as “Claims”) of any nature whatsoever, in law or equity, that they or any of them have had, now have, or may in the future have, including but not limited to any Claims that have been or could have been brought with respect to the facts or circumstances alleged in the Receivership, Small or Amantea Actions or which arise out of or relate in any way to the purchase or ownership of INOC stock by the IPOF Fund or any other entity created by, maintained by, or relating in any way to David Dadante, or the trading in, granting or exercising of options in, or alleged manipulation of INOC stock. 7 (c)Each Party expressly waives any and all provisions, rights, and benefits conferred by any law or regulation of the United States, any state or territory of the United States or principle of common law that may be the basis for any Claim released hereunder.The Parties shall not institute or prosecute against each other any administrative, civil or judicial process, action or proceeding or suit that relates to the facts or circumstances alleged, or damages or liabilities sought or that could have been sought in the Receivership, Small or Amantea Actions, or that arises out of or relates in any way to the purchase or ownership of INOC stock by the IPOF Fund or any other entity created by, maintained by, or relating in any way to David Dadante, or the trading in, granting or exercising of options in, or alleged manipulation of INOC stock, except as may be necessary to enforce this Agreement or a breach thereof. (d)The releases herein shall be construed in accordance with Ohio Rev. Code Ann. § 2307.28 (West 2007) and Comer v. Risko, 833 N.E.2d 712, 717 (Ohio 2005) to bar any claims for contribution or legal or equitable indemnity against any of the INOC Released Parties or the Purchaser Released Parties, whether in a representative or individual capacity. For the avoidance of doubt, the Parties agree that they interpret these authorities to cover all Claims, whether or not such Claims sound in tort, contract, or federal or state statutory law.Moreover, the Parties agree that the releases herein cover any Claim by the IPOF Fund or its direct or indirect subsidiaries, parents, successors and other affiliates, all general and limited partners and investors, and their respective past, present and future officers, directors, shareholders, affiliates, employees, agents and representatives and their respective successors, predecessors, heirs and assigns, and attorneys, whether in a representative or individual capacity, against any of the INOC Released Parties or the Purchaser Released Parties on any legal or equitable theory for any Claims arising out of the facts or circumstances alleged in the Receivership, Small or Amantea Actions, or that arise out of or that relate in any way to the purchase or ownership of INOC stock by the IPOF Fund or any other entity created by, maintained by, or relating in any way to David Dadante, or the trading in, granting or exercising of options in, or alleged manipulation of INOC stock. 8 (e)The foregoing releases and covenants not to sue shall not apply to compliance with the terms of this Agreement and with the exhibits attached hereto. 8.Receiver’s Reporting on Release of Escrow.The Receiver shall provide the following reports related to the release from escrow and distribution of the Merger Consideration and Cash Payment: (a)Within two (2) days of the execution of this Agreement, the Receiver shall provide to INOC and Purchaser a written report identifying: (i) each IPOF Fund limited partner or investor, and (ii) the amount of each limited partner’s or investor’s aggregate capital contribution to the IPOF Fund (prior to any distributions or recoveries). (b)Upon any release from escrow and distribution of the Merger Consideration and Cash Payment under the terms of Section 6(a) through (d) of this Agreement, the Receiver shall provide to INOC and Purchaser a copy of the release in the form of Exhibit B hereto executed by the IPOF Fund limited partner or investor and a written report identifying the amount distributed to such IPOF Fund limited partner or investor. 9.Third-Party Beneficiaries.No provision of this Agreement is intended to or shall be construed to grant or confer any right to enforce this Agreement, or any remedy for breach of this Agreement, to or upon any person, other than (i) the parties hereto and (ii) the Purchaser Released Parties and the other INOC Released Parties, who shall be considered third-party beneficiaries of this Agreement. 9 10.Attorneys’ Fees and Costs.Each Party shall bear its own costs and attorneys’ fees incurred in the Receivership, Small and AmanteaActions, and in performing its covenants under this Agreement.This paragraph shall not be construed to preclude the INOC Released Parties or the Purchaser Released Parties from seeking to recover its reasonable attorneys’ fees and expenses from any other person, either in the Receivership, Small and Amantea Actions or any other case, including the individual plaintiffs in those cases, pursuant to Fed. R. Civ. P. 11 or otherwise, if an INOC Released Party or Purchaser Released Party is forced to file motions or briefs or to take other action to enforce or to defend this Agreement or to have the claims against the INOC Released Parties or the Purchaser Released Parties in the Receivership, Small or Amantea Actions or other cases dismissed.The Receiver agrees that he shall take and bear the expense of any and all actions as is reasonably necessary or appropriate to obtain and enforce the Bar Order as provided in Sections 4 and 6 above and compliance with the Release described in Section 7 for the benefit of the INOC Released Parties and the Purchaser Released Parties. 11.No Admission/Waiver.The Parties expressly understand and acknowledge that this Agreement constitutes a compromise and settlement of disputed claims.No action taken by any Party, either previously or in connection with this Agreement, shall be deemed or construed to be an admission of the truth or falsity of any claims heretofore made or an acknowledgment or admission by any Party of any fault or liability whatsoever to another Party.This Agreement is entered into solely in settlement of such claims and to avoid the disruption, time, and expense of litigation. 12.Continuing Jurisdiction.The United States District Court for the Northern District of Ohio shall retain jurisdiction to enforce this Agreement and any disputes or other claims and/or cases that relate to or involve this Agreement. 13.Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the State of Ohio without regard to the conflicts of law principles thereof. 10 14.Entire Agreement.This Agreement and the Exhibits hereto constitute the entire agreement between and among the Parties regarding the claims and matters discussed herein.Except as expressly set forth in this Agreement, there are no representations, warranties, or endorsements, whether oral, written, expressed or implied, that in any way affect or condition the validity of this Agreement or any of its conditions or terms.Any other provisions of this Agreement to the contrary notwithstanding, this Agreement may be modified only by a writing signed by all Parties and this provision cannot be orally waived. 15.Severability.If any term, condition or provision contained herein shall contravene or be invalid under applicable law, such contravention or invalidity shall not invalidate the whole Agreement, but the Agreement shall be construed as not containing the particular term and condition or provision held to be invalid, and the rights and obligations of the Parties shall be construed and enforced accordingly. 16.Representations.This Agreement is executed voluntarily and without any duress or undue influence on the part or behalf of the Parties, with the full intent of releasing all claims against each other.Each Party acknowledges that: (a)It has read this Agreement; (b)It has been represented in the preparation, negotiation, and execution of this Agreement by legal counsel of its own choice; (c)It understands the terms and conditions, provisions, and consequences of this Agreement and of the agreements it contains; and (d)It is fully aware of the legal and binding effect of this Agreement. 17.Assignment.This Agreement shall not be assigned by any party without the prior written consent of all other parties.This Agreement shall be binding on, enforceable by and inure to the benefit of, each of the parties and their successors or assigns, provided that no assignment shall release the assignor from its obligations under the Agreement unless the other parties agree in writing to such release. 11 18.Authority.Each person executing this Agreement on behalf of any other person or persons hereby warrants that it has full authority to do so. 19.Facsimile Signatures.Execution of this Agreement may be by facsimile signature which shall be deemed to constitute an original. 20.Counterparts.This Agreement may be executed in counterparts. IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their duly authorized representatives, on the respective dates set forth below. 12 Dated:October 5, 2008 INNOTRAC CORPORATION By: /s/ Scott Dorfman Its: CEO Dated:October 5, 2008 IPOF FUND, L.P., IPOF Fund, IPOF Fund II, GSI and GSGI By: /s/ Mark E. Dottore Mark E. Dottore, Receiver 13 Exhibit“A” to Settlement Agreement dated October 5, 2008 IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO Eastern Division SHELDON GORDON, et al., ) Case No. 1:05CV2726 ) Plaintiffs, ) Judge Kathleen O’Malley ) v. ) ) DAVID DADANTE, et al. ) ) Defendants. ) MARK SMALL, et al., ) Case No. 1:06CV1721 ) Plaintiffs, ) Judge Kathleen O’Malley ) v. ) ) FRANK REGALBUTO, et al. ) ) Defendants. ) NANCY AMANTEA, et al., ) Case No. 1:07CV3542, ) Plaintiffs, ) Judge Kathleen O’Malley ) v. ) ) INNOTRAC, INC., et al. ) ) Defendants. ) BAR ORDER, PERMANENT INJUNCTION AND DISMISSAL OF
